      Case 20-17028                 Doc 13         Filed 12/17/20 Entered 12/17/20 23:22:19                  Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Jill M. Gack                                                Social Security number or ITIN   xxx−xx−7137
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Illinois

Case number: 20−17028



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Jill M. Gack

                                                                          For the court: Jeffrey P. Allsteadt, Clerk
           December 15, 2020                                                             United States Bankruptcy Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1
    Case 20-17028         Doc 13     Filed 12/17/20 Entered 12/17/20 23:22:19           Desc Imaged
                                    Certificate of Notice Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
           Case 20-17028                Doc 13          Filed 12/17/20 Entered 12/17/20 23:22:19                                     Desc Imaged
                                                       Certificate of Notice Page 3 of 4
                                                              United States Bankruptcy Court
                                                               Northern District of Illinois
In re:                                                                                                                 Case No. 20-17028-ABG
Jill M. Gack                                                                                                           Chapter 7
        Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Dec 15, 2020                                               Form ID: 318                                                               Total Noticed: 9
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Dec 17, 2020:
Recip ID                   Recipient Name and Address
db                     +   Jill M. Gack, 1351 Oxford Lane,, Apt. #106, Round Lake, IL 60073-5809
29025203               +   Coventry Glen Apartments, 1399 Coventry Glen Dr., Round Lake, IL 60073-2396
29024713               +   Fifth Third Bank NA, 5050 Kingsley Dr., Cincinnati, OH 45227-1115
29024716               +   Rent Dynamics/Eagle Management LLC, 595 S. Riverwoods Parkway, Ste. 220, Logan, UT 84321-6838
29024717               +   TitleMax of Illinois, dba TitleMax, 715 W. Rollins Road, Round Lake Beach, IL 60073-1224

TOTAL: 5

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
29024711                   EDI: BANKAMER.COM
                                                                                        Dec 16 2020 04:23:00      Bank of America, PO Box 982238, El Paso, TX
                                                                                                                  79998-2235
29024712                   EDI: DISCOVER.COM
                                                                                        Dec 16 2020 04:23:00      Discover Fincl Svc LLC, PO Box 15316,
                                                                                                                  Wilmington, DE 19850
29024714                   Email/Text: rev.bankruptcy@illinois.gov
                                                                                        Dec 16 2020 01:41:00      Illinois Dept. of Revenue, Bankruptcy Unit, P.O.
                                                                                                                  Box 19035, Springfield, IL 62794-9035
29024715                   EDI: IRS.COM
                                                                                        Dec 16 2020 04:23:00      IRS, Internal Revenue Service, P.O. Box 7346,
                                                                                                                  Philadelphia, PA 19101-7346

TOTAL: 4


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Dec 17, 2020                                            Signature:           /s/Joseph Speetjens
           Case 20-17028             Doc 13         Filed 12/17/20 Entered 12/17/20 23:22:19                               Desc Imaged
                                                   Certificate of Notice Page 4 of 4
District/off: 0752-1                                             User: admin                                                            Page 2 of 2
Date Rcvd: Dec 15, 2020                                          Form ID: 318                                                          Total Noticed: 9

                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on December 15, 2020 at the address(es) listed
below:
Name                            Email Address
David M Siegel
                                on behalf of Debtor 1 Jill M. Gack davidsiegelbk@gmail.com R41057@notify.bestcase.com;johnellmannlaw@gmail.com

Ilene F Goldstein, ESQ
                                ifgcourt@aol.com IL35@ecfcbis.com


TOTAL: 2
